

116 HR 317 IH: To amend the Public Health Service Act to establish a health insurance Federal Invisible Risk Sharing Program.
U.S. House of Representatives
2021-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 317IN THE HOUSE OF REPRESENTATIVESJanuary 13, 2021Mr. Schweikert (for himself and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to establish a health insurance Federal Invisible Risk Sharing Program.1.Health Insurance Federal Invisible Risk Sharing ProgramThe Public Health Service Act is amended by adding at the end the following new title:XXXIVHealth Insurance Federal Invisible Risk Sharing Program3401.Establishment of Federal Invisible Risk Sharing Program(a)In generalThere is established a Federal Invisible Risk Sharing Program (in this section referred to as the Program), to be administered by the Secretary, acting through the Administrator of the Centers for Medicare & Medicaid Services (in this section referred to as the Administrator), to provide payments to health insurance issuers with respect to claims for eligible individuals for the purpose of lowering premiums for health insurance coverage offered in the individual market.(b)Funding(1)AppropriationsFor the purpose of providing funding for the Program there is appropriated, out of any money in the Treasury not otherwise appropriated, $15,000,000,000 for the period beginning on January 1, 2022, and ending on December 31, 2031. Such funds shall be available to the Secretary for such purpose in such amounts and at such times during such period as specified by the Secretary.(2)Additional fundingIn addition to amounts appropriated under paragraph (1), out of any money in the Treasury not otherwise appropriated, there shall be appropriated to the Secretary for each year (after 2022) during the period specified in paragraph (1), for purposes of carrying out the Program, an amount equal to the amount by which the actual sum of the premium assistance credits calculated for all taxpayers under section 36B(a) of the Internal Revenue Code of 1986 for the previous year was less than the projected sum of the premium assistance credits calculated for all taxpayers under such section for such previous year. Amounts appropriated pursuant to the previous sentence shall remain available until expended.(3)LimitationAmounts appropriated under this subsection for 2022 through 2031 shall be subject to the requirements contained in Public Law 116–94 for funds for programs authorized under sections 330 through 340 of the Public Health Service Act. (c)Operation of program(1)In generalThe Administrator shall establish, after consultation with health care consumers, health insurance issuers, State insurance commissioners, and other stakeholders and after taking into consideration high cost health conditions and other health trends that generate high cost, parameters for the operation of the Program consistent with this section. (2)Expediting initial operation(A)Deadline for initial operationNot later than 60 days after the date of the enactment of this title, the Administrator shall establish sufficient parameters to specify how the Program will operate for plan year 2022.(B)Secretarial discretionTo ensure the operation of the Program in plan year 2022, notwithstanding paragraph (1), the Secretary may in lieu of basing eligibility for participation in the Program on the parameters described in paragraphs (1) and (2) of subsection (d) and without consultation described in paragraph (1), base such eligibility on dollar amounts of claims and specify actuarial values to be applied for such amounts.(3)State operation of program(A)In generalThe Administrator shall establish a process for a State to operate the Program in such State beginning with plan year 2024.(B)Immediate waiversSuch process shall allow a State that, as of March 1, 2021, had in place a fully established high risk sharing pool or fully established reinsurance program (as defined by the Secretary) to continue to operate such pool or program and not have the Program administered by the Secretary under this section apply to such State.(d)Details of programThe parameters for the Program shall include the following:(1)Eligible individualsA definition for eligible individuals.(2)Standards for qualification(A)Automatic qualificationThe identification of health conditions that automatically qualify individuals as eligible individuals.(B)Voluntary qualificationA process under which health insurance issuers may voluntarily qualify individuals, who do not automatically qualify under subparagraph (A), as eligible individuals.(3)Percentage of insurance premiums to be appliedThe percentage of the premiums paid, to health insurance issuers for health insurance coverage by eligible individuals, that shall be collected and deposited to the credit (and available for the use) of the Program.(4)Attachment dollar amount and payment proportionThe dollar amount of claims for eligible individuals after which the Program will provide payments to health insurance issuers and the proportion of such claims above such dollar amount that the Program will pay. .